Case 2:20-cr-00005-SMJ ECFNo.3 filed 01/22/20 PagelD.6 Page 1 of 1

FILED IN THE
PENALTY SLIP EAST ERN Bere Forno ON
DEFENDANT NAME: MONICA PESINA JAN 2 2 2020
TOTAL NO. COUNTS: 3 SEAN F. McAVOY, CLERK

VIO:

PENALTY:

VIO:

PENALTY:

VIO:

PENALTY:

—______..——C DEPUTY
SPOKANE, WASHINGTON

21 U.S.C. § 841(a)(1), (b)(1)(A) (villi)
Possession with the Intent to Distribute 50 Grams or More of Actual
(Pure) Methamphetamine (Count 1)

CAG not less than 10 years and not more than life;
$10,000,000 fine;

not less than 5 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of Certain Federal Benefits pursuant to 21 U.S.C.
§§ 862 and 862a

21 U.S.C. § 841(a)(1), (b)U)(C)
Possession with Intent to Distribute Heroin (Count 2)

CAG not more than 20 years;

$1,000,000 fine;

not less than 3 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a

21 U.S.C. §§ 841(a)(1), (b)(1)(C),
Possession with the Intent to Distribute Fentanyl (Count 3)

CAG not more than 20 years;

$1,000,000 fine;

not less than 3 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21

U.S.C. §§ 862 and 862a

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

CASE
NO.

2:20-CR-5-SMJ-1

 

AUSA
INITIAL

SAV

 
